Title: To James Madison from James Monroe, 12 September 1812
From: Monroe, James
To: Madison, James


Dear Sir
Washington Sepr 12. 1812
Finding by your letter recd yesterday that you would set out on that or this day, & probably be here to morrow, I resolved to await your arrival, & make a visit in the mean time to Loudoun, rather than take Loudoun in my route to Albemarle. I shall be back to morrow. 6. 24 pounders, 10. 18s. 10. 12s. 6. 6s. & 4. 8 Inch Howitzrs. are orderd to fort Pitt. They are necessary to batter & take Detroit & Malden, and altho, they may not be got there this season, they will be ready for the Spring; Tho’ in my opinion, with the suitable effort, they may be carried there with ease, by the latter end of next month. Genl. Mason has undertaken to set them off, with the aid of Col. Burbeck, and they will be in motion immediately.
The gentlemen from Ohio will wait your arrival. Having been conferrd with on the subject by Mr Eustis, they urge my undertaking the business; and every thing may be put in train, the day after you get here. I leave it however, without any personal feeling, entirely to your desire, for nothing in this world would induce me to undertake it & leave my family, but a confident hope, on my part, & a deep conviction on yours & other friends, that some advantage might result from it.
Mr Eustis recd. a letter yesterday from Winchester, which gave him reason to infer that he would yeild the command to Harrison. This is something, if the fact be so. You will judge whether it comprize all the advantages that might be expected from the contemplated measures.
I proposed to fill the army with all the unemployed regular officers, in the character of adjutants, inspectors &c to train the army; & had thoughts of taking Genl. Carbery with me, as adjutant genl., or Inspector, of appointing Captn. Ball Col. of volunteer horse, & sending him to the Govr. of Virga. to move a regt. Every thing however, remains suspended till you arrive, and reflect further on the subject. Sincerely & respectfully your friend
Jas Monroe
P S. I have this moment recd. yours of the 10th, & shall send this to meet you at Fredricksbg.
Col: Cass has made a report to the secretary at war of the causes producing the surrender of the army under Hull, which he wishes may be forthwith publishd, & all of us here think that it ought to be, especially, as the other Cols. &, he says, the whole army would concur in it, and the more so as Genl Hull, has not yet renderd any acct whatever. The nation expects an acct of the transaction
